                    IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

Lloyd Totty
                                        )   Case No.: 3:18-cv-329
                                        )
                                        )   Judge Thomas Rose
       Plaintiff,                       )
                                        )   ORDER OF DISMISSAL:
v.                                      )   TERMINATION ENTRY
                                        )
Miami Valley         Child   Development)
Center, Inc.                            )
                                        )
                                        )
       Defendants.


      The Court having been advised by counsel for the parties that the above

matter has been settled, IT IS ORDERED that this action is hereby DISMISSED,

with prejudice as to the parties, provided that any of the parties may, upon good

cause shown within 45 days, reopen the action if settlement is not consummated.

      Parties may submit a substitute Judgment Entry once settlement is

consummated. Parties intending to preserve this Court’s jurisdiction to enforce the

settlement should be aware of Kokkonen v. Guardian Life Ins. Co. of America, 114

S.Ct. 1673 (1994), and incorporate appropriate language in any substituted

judgment entry.

      IT IS SO ORDERED.

February 3, 2020                             *s/Thomas M. Rose

                                             ____________________________________
                                             Honorable Thomas M. Rose
                                             United States District Judge
